Terral, J.,
delivered the opinion of the court.
The petition of. S. S. Brown, filed November 9, 1897, in the circuit court of Bolivar county, states that he is a duly licensed first-grade public school teacher, of the State of Mississippi,’ holding a license of the first grade, good for two years from June, 1896; that the trustees of Rosedale colored public school, in October, 1897, selected petitioner as teacher of said public school, for the scholastic year beginning October 1, 1897, and duly certified such selection to T. S. Owen, superintendent of education of said Bolivar county; that he has applied to said T. S. Owen, superintendent as aforesaid, to employ your petitioner as teacher of said Rosedale public colored school, and to contract with him as such teacher; and that said T. S. Owen refuses to contract with him in that regard. The petitioner applied for a mandamus against Owen. The county superintendent demurred to the petition, which was sustained, and Brown appeals to this court. It is insisted that as the county superintendent of education may, in certain cases, suspend or remove a teacher from office, that for like causes he may refuse to employ a teacher. The county superintendent, for the statutory causes prescribed, may remove or suspend a teacher, except, perhaps, one holding a professional or state license, but this special power vested in the county superintendent can be exercised only for the causes named in the statute, and in the manner prescribed by it; for it is a rule of the common law that wherever' a new or special power is given by an act of the legislature, it must appear, upon the face of the proceedings, that the power has been strictly pursued, otherwise such action is void. Gotor v. Commissioners, 1 Bay., 354; Singleton v. Commissioners, 2 Bay., 205. In our opinion the petitioner has a valuable right, under the teacher’s license held by him, the *325loss of which cannot be compensated in damages, and this is sufficient to entitle him to a mandamus. Morley v. Power, 5 Lea (Tenn.), 696. So long as the petitioner holds his license to teach, he is possessed of rights not to be denied him, and of which he cannot be divested, except upon the grounds mentioned in the statute, and, in an inquiry to that end, he must be proceeded against upon written specific charges, after due notice and by a fair trial; and a disregard of this rule may authorize the intervention and judgment of the proper common law courts. High on Ex. Rem., sec. 67, et seq. Upon the case stated, it is the plain duty of the county superintendent to enter into a contract with the petitioner for teaching the Rosedale public colored school, otherwise, not only the right of the petitioner, but the rights of the trustees and the patrons of said school are ignored and denied.
The judgment of the circuit court is reversed, and the cause is remanded, to be proceeded in according to the principles herein expressed.